 548DECISIONSOF NATIONALLABOR RELATIONS BOARDColonial Wax Products Division of Victrylite CandleCompanyandIndustrial,Technical&Profes-sional Employees Division of National MaritimeUnion,AFL-CIO. Case 20-CA-4482Division of Victrylite Candle Company, San Rafael,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer'sRecommended Order.May 20, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn February 2, 1968, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the at-tached Trial Examiner's Decision. The Trial Ex-aminer also found that the Respondent had not en-gaged in certain other alleged unfair labor practicesand recommended dismissal of those allegations ofthe complaint.' Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and sup-porting brief, the General Counsel's answeringbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mendedOrder of the Trial Examiner, and herebyorders that the Respondent, Colonial Wax Products'As orderedby the Regional Director of Region20, thehearing on theUnion'sobjections to conduct affecting the resultsof the election heldApril 4, 1967, pursuant to an Agreementfor a ConsentElection, Case20-RC-7427,was consolidated with the hearing in this caseThe Trial Ex-aminer recommends that the election be set asideWe have beenadminis-tratively advised that,in the absence of exceptions to theTrial Examiner'sfindings of independentviolations ofSection 8(a)( I ), in conduct also al-leged as objections to the election,the Regional Director hasordered theelection set asideOnly the unfairlabor practicecase, 20-CA-4482, isnow before usThe Trial Examiner rinds that the Union did not have a majority when itrequested collective bargaining on February 22, 1967 However, he findsthat the Union acquired a majority on February 27, 1967 The Respondentdid not reply to the Union's request, and the Union filed a petition for cer-tification on March 2, 1967 In its answer to the complaint the Respondentfailed to deny, thereby admitting the allegation that it refused to bargain onMarch 3, 1967, the date found by the Trial Examiner While the Trial Ex-aminer does not specifically so find, it is also clear that the Union's requestwas a continuing request, as is evidenced by its filing of a petition for anelectionScobell Chemical v N L R B, 267 F.2d 922 (C A2), AmericanCompressed Steel Corp ,146 NLRB 1463, 1470, enfd in relevant part 343F2d307(CADC)Even if we were to find that the Union did not have a majority when itrequested collective bargaining, the evidence establishes that the Unionrepresenteda majority prior to most of Respondent's unfair labor prac-ticesIn these circumstances, in order not to permit Respondent to benefitfrom its unlawful conduct, and because a fair election has been renderedimpossible, wewould deem a bargaining order under Section 8(a)(1) ap-propriateNorthuert Engineering Company,158 NLRB 624, enfd 376F 2d 770 (C A D C ), cert denied 389 U S 932,Sidney Freedman (Ban-non Mills),146 NLRB 611, DH Hoboes Company, Ltd v N L R B , 179F2d876(CA 5)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case,with all parties represented, was heard in San Fran-cisco, California, on November 21, 22, 27, and 28,1967, on complaint of the General Counsel andanswer of ColonialWax Products Division ofVictrylite Candle Company, herein called Respon-dent, and on order of the Board's Regional Directorfor Region 20 consolidating cases. The complaintwas issued on September 29, 1967, on charges filedApril 6 and June 8, 1967. The complaint allegesthat Respondent, by threats and promises and inother ways, restrained and coerced employees inviolation of Section 8(a)(1) of the National LaborRelationsAct, herein called the Act, and thatRespondent discriminated against employee EldenCochran by job assignments and other treatment inviolation of Section 8(a)(3) of the Act, and thatRespondent has refused to recognize and bargainwith the Union in violation of Section 8(a)(5) ofthe Act.On September 29, 1967, the Regional Directorfor Region 20 issued a Report on Objections, anOrder Consolidating Cases, and a Notice of Hear-ing in Case 20-RC-7427. Hearing was directed ontheUnion's objections to conduct affecting theresults of the election, which are substantially thesame as the conduct of Respondent alleged in thecomplaint to be violations of Section 8(a)(1) of theAct. Only that conduct that occurred after the fil-ing of the representation petition, March 2, 1967,can be considered as valid objections to the resultsof the election.''Goodyear Tire & Rubber Company,138 NLRB 453171 NLRB No. 62 COLONIAL WAX PRODUCTS DIVISION549Briefs have been filed by the General Counseland the Respondent, and they have been carefullyconsidered. Upon the entire record and my obser-vation of the witnesses, I hereby make the follow-ing:FINDINGS OF FACTthe employees and in supervision. Frank D. Turneris president of Respondent and resides in Oshkosh,Wisconsin, where the Victrylite Candle Company islocated. He makes several trips a year to Respon-dent's plant in San Rafael, California. G. W. TurnerIII has been manager of the San Rafael plant sinceSeptember 1966. Paul Miller was employed as plantsuperintendent on February 1, 1967.1.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation withplace of business in San Rafael, California, where itisengagedin the making of candles and relatedproducts. Respondent annually sells and ships fromItsSan Rafael plant goods and materials valued inexcess of $50,000 directly to customers locatedoutside the State of California.Respondent is an employer engaged in commerceand in an operation affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDIndustrial,Technical&Professional EmployeesDivision of National Maritime Union,AFL-CIO,herein called the Union or the Petitioner,is a labororganization within the meaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABORPRACTICESA. Prefactory Statement and IssuesA petition for an election was filed in Case20-RC-7427 on March 2, 1967; an agreement forconsent election was approved on March 24, andan electionwas conducted on April 4, 1967, in aunit of all production, maintenance, and warehouseemployees of the Respondent at its San Rafaelplant, excluding office clerical employees, con-fidential employees, professional employees, guardsand supervisors as defined in the Act. Of approxi-mately 26 eligible voters, 12 cast votes for the Peti-tioner and 14 cast votes against the Petitioner. Ob-jections were duly filed by the Petitoner.The principalissues inthis case are (1) whetheror not the Union represented a majority of Respon-dent'semployees in the above-described ap-propriate bargaining unit; (2) whether Respondentengaged in acts of interference, coercion, and dis-criminationmanifesting that its doubt of theUnion's ma ority status was not in good faith, andwhich interfered with the results of the representa-tion election; and (3) whether Respondent dis-criminated against employee Elden Cochran inworkassignmentsor by other treatment.There has been a substantial turnover of person-nel atRespondent's plant in San Rafael both among`The listof employees stipulatedby the parties, G C. Exh 4, includesthe name of Jerry Shook as a production employee Shook was a foreman,was paid on a salary basis rather than an hourly basis, and had authority toB.The Union's Majority StatusBy letter to Respondent dated February 22,1967, the Union stated that it had in its possessionauthorization cards from well over a majority ofRespondent's employees, which cards the Unionwould produce for a cardcheck or a cross check be-fore an impartial third party or in any manner thatRespondent desired. The Union requested a meet-ing to commence collective bargaining. On orabout March 3, 1967, and at all times thereafter,Respondent has refused to bargain collectively withthe Union as the exclusive bargaining representa-tive of its employees in the unit described above.On March 3, 1967, Respondent had 28 em-ployees in the appropriate bargaining unit.2Between the dates of February 17 and 28, 1967,theUnion obtained authorization cards from 18employees; this does not include one signed byForeman Shook. The card of Robert Thayer, un-dated, was identified by Elden Cochran, who gavethe card to Thayer and received it from him.Cochran testified that this occurred "probably inearly February." Since the card of Thayer wasreceived by Region 20 of the Board on March 2,1967, along with the other cards in evidence, I findthat it was signed by Thayer prior to March 2,1967, and constitutes a valid designation of theUnion as bargaining representative. The card ofDonaldChristensenwas solicitedbyEldenCochran, who was a principal solicitor for and sup-porter of the Union and was elected as shopsteward at a meeting in his home. Christensen didnot read the card before signing it. He was told byCochran that "all they wanted was a number of em-ployees to sign this card for them to have an elec-tion for the Union." Cochran did not say anythingabout the cards being shown to the Employer.Christensen testified in answer to a question by thecounsel for General Counsel as to whether or nothe was told that the only purpose of the card was tohave an election, that "I believe so. Now, I am notcertain, but I think he did say that." Cochran doesnot recall his conversation with Christensen otherthan that they decided that union membership is agood thing for workmen. Under the circumstances Ifind that Christensen's card does not constitute avalid designation of the Union as his bargainingrepresentative.Another employee, Diane Jones,fire employees and to effectively recommend employment I find that hewas a supervisor within the meaningof the Act, and therefore not in the ap-propriate bargaining unit 550DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that she signed an authorization card forthe Union but that the card has become misplaced,and Jones does not recall when it was signed. Sincethere is no evidence that her card was signed beforeor on or about March 3, 1967, I find that it cannotbe counted in determining the Union's majoritystatus at that time.Ifind that in February 1967, 17 of Respondent's28 employees designated the Union as their bar-gaining representative; this does not include thecards of Foreman Shook or of Christensen. I there-fore find that at all timesmaterialherein the Unionrepresented a majority of Respondent's employeesin the appropriate bargainingunitdescribed above.C. The Conduct of Plant Superintendent Paul MillerPaul Miller started to work for Respondent at itsSan Rafael plant on February 1, 1967. The SanRafael plant was purchased by Respondent approxi-mately 5 years ago, and during this period it has notbeen a successful or profitable operation. As men-tionedearlier, there has been a tremendous turoverof personnel, both among the production em-ployees and among supervision. Miller did not meetPresident Frank Turner until the latter's visit to theplant in March 1967, although he had talked withhim by telephone. Miller understood from his su-periors that the current year was a crucial year forRespondent; that is, the plant had to show somemeasure of success oritwould notcontinue tooperate.In February or March 1967, Miller told employeeBetty Clair that he had worked in a union plant fora short timein a prior employment and wouldnever work for anotherunioncompany. He statedhe was trying tomakethe San Rafael plant into aprofit-making organization,and he considered theUnionas anotherproblem that could not help at allin this regard.Betty Clair, who was transferred outof a production job in the plant to a position in theoffice on February 27, 1967, had numerous conver-sations with Miller regardingthe consequences ofunionization.He told her that if the Union askedfor unjustwage increasesor more than PresidentTurner felt the Company could pay, Turner wouldthen automaticallyclosethe shop-that he wouldnot gothrough a strike, and that a union automati-cally calls a strike. On another occasion he told herthat if the Unioncame in,as he saw unionactivity,the plant wouldclose.On other occasions he toldher flatly that if the Unioncamein, the plant wouldclose.He alsotold herin thepresence of other em-ployees thatPresidentTurner just absolutely wouldnot put upwith it and that Respondent had gonethrough this once before. These statements weremade in March1967 andsimilarconversations oc-curred in February 1967.Shortly before the election, Miller told employeeCliffordRittenhousethat if the Union came in, theplant would close. About the same time he told em-ployee Albert Hunter and other employees that hecould fire them whether or not the Union came inand that he could close the plant down and get can-dlesfromOshkosh,where the plant of theVictrylite Candle Company is located. He told em-ployeeHennelore Thomas and other employeesabout the same time that if President Frank Turnercame to the plant at this time and saw all that wasgoing on as to the union matter, he would close theplant. InMarch 1967, he told employee DianeJones that Frank Turner would close the plantdown if the Union came in. She asked PlantManager Gil Turner on about March 16 or 17,1967, as to whether or not the plant would close ifthe Union came in and he replied, "Definitely no,"and stated "We are here to make candles and thatiswhat we are going to do." In March 1967, Millertold Elden Cochran that, "Frank Turner will closethis plant down if this Union comes in." Cochranthen reached into his pocket, got a notebook andwrote down the remark of Miller. Miller asked whathe was writing down, and Cochran replied that hehad just written down what Miller had said. Millertold him that this was illegal union activity and thathe could not do this. Cochran wrote that down.Miller told him, "I wish you would quit taking sodamn many notes."Miller denied telling employees that the plantwould close "if the Union came in the plant," buthe testified he did discuss with employees the possi-bility of the plant closing because of its financialproblems and that the Union would be anothersuch problem. Also, he testified that he is notfamiliar withunionways and thought that a strike iswhat would happenagain. I credit the testimony ofthe employees on this point as found above. Millermade it quite clear that a strike and the closing ofthe plant would be inevitable if, the Union cameinto theplantat that time. Although Plant ManagerGil Turner told Diane Jones that the plant definite-lywould not close and although there was noauthorization from either of the Turners for suchremarks by Miller, neverthelessbecauseof his posi-tion in supervision, his remarks are those ofRespondent.'Some time after thesigningof the authorizationcards and before the representation election, Millerstated to a group of employees,including Han-nelore Thomas, that they did not need a union, thathe could bargain for them, and that if the Companyhad to fightagainstthe Union it could not afford topay the employees pay raises, sick benefits, and soforth.Prior to Clair's transfer to the office, she andother employees talked to Miller about certain im-provements in working conditions. He replied thathe knew many things had to be corrected and thatwages were low and he stated he would talk toTurner and see if he could get this for them if they"Irving AirChute Co. v N LR B., 350 F 2d 176 (C.A 2) COLONIAL WAX PRODUCTS DIVISIONdid not vote for the Union. He stated that he feltthe Union could not do for them what the Com-pany could do bymediating among themselves as asmall group. He stated "Your Union can't get thisthrough for you. But we will put it through." Hetold a group of employees, including Albert Hunter,that he could be their bargaining agent and that itwould not cost them anything.Miller told Clair and other employees in March1967 that if the employees did not vote for theUnion, they would get their birthdays off with payand would receive extra pay after a certain pointwas reached in production. Miller told Diane Jonesand other employees in March 1967 that the loyalemployees were going to vote against the Unionand that the people whe were loyal to the Companywould get extra benefits,such as overtime.4Not long after the representation election Millerstated to Rittenhouse that he knew he had voted forthe Union and that he could tell the names of thepeople who had voted for the Union. He also statedthis to Diane Jones. Miller did not indicate how heacquired this knowledge, but he testified that hesurmised this from the actions and statements ofemployees and that it was not gained from surveil-lance. In the absence of explanation to employees,his remarks created an impression of surveillance ofunion activities.Miller testified that he asked some of the em-ployees on one occasion if they attended a unionmeeting at a place called the Grill or Griddle sincesome employees had told him that they were havinga meeting there. I find that this incident occurredprior to March 2, 1967, as there is other testimonythat meetings were held at this place in February1967.Ifind that by conduct of Plant SuperintendentMiller described above, Respondent (1) threatenedemployees that Respondent would close its plant ifthe employees selected the Union to representthem, (2) promised employees that additionalbenefits could be obtained through his efforts ontheir behalf if the Union did not win the election,(3) told employees in words to the effect that selec-tion of the Union would be futile, (4) told em-ployees that he knew which ones had voted for theUnion, thereby giving them the impression of sur-veillance, and (5) interrogated employees regardingunion activities. By this conduct Respondent has in-terfered with, restrained, and coerced employees inviolation of Section 8(a)(1) of the Act, and, exceptfor items (4) and (5), has interfered with the resultsof the election conducted on April 4, 1967. I findthat Miller did not threaten employees that workingconditionswould become more onerous if theUnion won the Board election.IMiller testified that he had in mind thefactthat duringa strike that hadoccurred at the plant on an earlier occasion thoseemployees who did notengage in the strike necessarily got more overtime in orderto keep produc-tion up.Regarding wage increasesand paid birthdays and the like, Miller551D. Respondent's Pension PlanRespondent's president, Frank Turner, made oneof his occasional visits to San Rafael in March1967. While there he had a meeting with employeeson March 13, 1967, at which he explained to themsome of the employee benefits and some of theproblems encountered by Respondent in the opera-tion of the plant. He told them of Respondent'spensionor retirement plan that was put into effecton July 1, 1966. He did not mention the Union dur-ing this talk. The plan was first mentioned to em-ployees in the spring of 1966 before it became ef-fective; also, it was mentioned to at least some ofthe employees as they were hired in the winter of1967. Because of the high turnover of personnel,some of the employees were not acquainted withthe pension plan or other benefits.An employee does not become eligible to par-ticipate in the plan until he has completed 2 yearsof service with Respondent. When it became effec-tive in July 1966, only three employees were eligi-ble; in the fall of that year policies covering theplan were sent to them.Just before the representation election on April4, 1967, the San Rafael plant received several co-pies of Respondent's pension booklet. Either on theday before or on the day of the election, Plant Su-perintendentMillermade these available to em-ployees fQr their information. These were to bereturned to the company office due to the limitednumber of pamphlets. Most the employees sawthese pamphlets for the first time on this occasion.Since Respondent's pension plan had been in ef-fect since July 1966, and its existence was madeknown to employees prior to April 1967, I do notfind from the facts that some employees learned ofit for the first time about April 4, 1967, from Millerand Manager Turner and received pension planbooklets for the first time, that Respondent therebyinterfered with, or restrained or coerced employeesor interfered with the results of the election. I findthat Frank Turner did not advise employees on orabout March 13, 1967, that Respondent had justadopted a pension plan for its San Rafael plant em-ployees, that he did not tell employees that Respon-dent would not give increased benefits to em-ployees if the Union won the Board election, andhe did not tell employees that Respondent was pay-ing legalfees to fight the Union and that thelikelihood of increased benefits for employees hadbeen lessened by Respondent's having to spendmoney to oppose the Union.E.Discrimination Against Elden CochranInFebruary 1967, Respondent's maintenancework was done by Earl Hanson and Elden Cochran.testified he told employees"we may be able to do these things if we get thisthing on an even footing"idiscredit his denials of conversations as foundabove 552DECISIONSOF NATIONALLABOR RELATIONS BOARDCochran had been transferred into maintenancefrom the warehouse at an earlier date and workedunder the direction of Hanson.Janitorial work wasdone by CliffordRittenhouse.On about February 2, 1967, very soon after theemploymentofPlantSuperintendentMiller,Cochran told Miller that he had a job opportunitywith another company at a higher wage andinquired if he could get a wage increase fromRespondent. As Miller was new he took the matterup with Plant Manager Turner,and reported toCochran a few days later that no wage increasecould be given.On the assumption that Cochranmight be leaving Respondent, Miller advertised fora maintenance man. Cochran informed him, how-ever, that after his request for a raise, he had joinedtheUnion and was its steward at the plant andwanted to stay with Respondent and see the matterthrough.Shortly before the payroll period of March 10,1967, EarlHanson was discharged,and for a shortperiod Cochran was the sole maintenance man,with some assistance from Plant SuperintendentMiller.Then Frank Dixon was employed in themaintenance department.The General Counsel contends that with the ad-vent of the Union,Cochran'swork assignmentsbecame more onerous,menial,and demeaning andthat he was unjustly accused of poor job per-formance.It appears that Cochran was not a topflight main-tenance man and that he had learned much of themaintenancework fromHanson.On one of the jobswith which hewas havingdifficultyduring theabsence of other maintenance men, the repair ofthe wick cutting machine, he stated that he wasworking on it in the same manner as he had seenand assisted Hanson in the repair of this machine.The machine was in poor condition, and prior poormaintenance contributed largely to this; it was laterreturned to the Oshkosh plant for overhauling. Thecutting blade had been inserted in the wrongmanner in a prior maintenance operation, andCochran assembled it in the same manner on thisoccasion. This occurred on March 10, 1967, andwhile Cochran was working on the machine, Pre-sident Turner and Superintendent Miller spent con-siderable time observing, directing, and criticizinghiswork. The next day Cochran was called intoRespondent's office on the matter, and PresidentTurner discussed it with him at length and handedhim a written reprimand;he was warned that "un-less there is a marked improvement in your abilityto perform these normal service jobs, we shall beobliged to replace you." He told Cochran that itwould be more honest for him to say that he is nota mechanic and that he cannot do well the kind ofwork he is being asked to do; that if the wickcuttingmachine became inoperative, the plantcould not produce. Cochran testified that on theprevious day at the wick cutting machine he wasasked, among other things, why he did not resignfor the good of the Company. Turner denies askinghim to resign, but I find that in some such wordsthis thought was conveyed. Thereafter, Cochranwas not permitted or assigned to work on thismachine.Another machine that Cochran was not per-mitted to work on was the heyssen machine;this isa very sensitive machine with an electronic eye andisone where accuracy is a problem. Hanson hadbeen the one who worked on this machine; after heleft, repair work on this machine was done by anoutside company and to some extent by Superinten-dent Miller.On or about February 28, 1967, Cochran waslaid off for a day and a half over an incident thatoccurredwithSuperintendentMiller.On thatmorning while Miller was talking with ForemanShook and Rose Gibson, Cochran asked him wherehe should put two sheets of plywood that were intheway of production workers. Miller answered,"Good gosh, Slim. You have been here two yearsand you come up here and ask me what to do withtwo sheets of plywood that are blocking the girls'path. Get them out of the way. Put them anywhere.Slim, I think youare diggingme." Cochran bowedand backed away replying with affectation, "Well,yes, sir. Yes, sir, Mr. Miller." Cochran was issued awritten reprimand which stated, "This action madea mockery of my position as Plant Superintendentin the presence of Jerry Shook, Foreman, and RoseGibson, Foreman. Also in full view of productionworkers. You are hereby laid off for the rest oftoday and tomorrow. Report for work on Thursdaymorning at8:30 AM, March 2, 1967. 1 must haveyour cooperation, if we are to work together effi-ciently."On April 7, 1967, Cochran was given anotherwritten reprimandby Miller. This one had to dowith the type of welding he was performing, and hewas warned that if it continues in the future, itwould be grounds for immediate dismissal. OnApril 11, 1967, he received another written repri-mand for mocking Miller's authority in thepresence of other employees. On this occasionMiller was talking to an employee about excessiveunexcused absences, and pointed to Cochran asone who had not asked for time off. Cochran thenstated he had worked there for 2 years and hadnever beenlate or tardy, but that he had been firedfor a day and a half. Cochran was reminded in thewritten reprimand of the incident of February 28and was warned that "you will be discharged im-mediately upon the next occurrence of diminishingmy position as Plant Superintendent."About a week after the election Miller told Rit-tenhouse that he was hanging around with thewrong crowd; namely, Slim Cochran.Millertestified that he made no reference to union ad-herents, but that he warned Rittenhouse he wastaking too much time talking on the job rather than COLONIAL WAX PRODUCTS DIVISIONdoing his job. I do not find that his remarks con-stitute instructions,but are anexpression of hisviews or feelings on the matterof the Union and itsadvocates.Aboutthe secondweek in March 1967, Millertold Diane Jones that Slim Cochran was going to beone ofthe nexttwo persons to be fired because ofhis incompetence.After theelection,however, hetold her that the election was over and everyoneknew the results and he did not want to hear anymore about it. He also toldher that Cochran was anice fellow and that he had decided not to fire himbecause of his age.In June 1967, Cochran received a 10-cent-per-hour wageincrease.A few weeks before this, Millertoldhim that he thought they could worksomething out and that he might be able to get hima small raise.Miller testified that Cochran's workand attitudehad improved. Cochran replied toMiller that he would like for it to be recognizedthat he was still a union man first,and that he didnot want the raise except under those conditions.Miller then jokingly said,"Well, don't let me catchyou going into any union activity." They bothlaughed and smiled.Miller denies making this state-ment, but testified that he told Cochran that hewanted him to pay more attention to his work nowthat the union matter was all over.The versions arequite similar;Icredit Cochran's version,but due tothe manner in which the statement was made, I findthat it does not constitute an order that he is not toengage in any union activity at Respondent's plantat any time.Cochran testified that after the advent of theUnion he did more janitorial work such as cleaningout wax vats and sweeping, but I do not find that hewas relegated to this type of work. Cleaning of vatsis normally done by janitor Rittenhouse. Others, in-cludingCochran, have done it on occasions;Cochran did it on an occasion during the period in-volved. As for the sweeping, Cochran testified thatas he became caught up or was idle he voluntarilyhelped Rittenhouse sweep;this apparently was thesituation after the employment of Dixon in themaintenance department. After the employment ofDixon, Cochran worked with or assisted Dixon, andnaturally did not perform maintenance work to theextent he had done during the period he had beenthe only maintenance man at the plant.Dixon worked for Respondent for approximately2 months. After he left, Cochran was Respondent'ssole maintenance man, except to the extent that hewas assisted by Miller who was not a maintenanceman. Cochran resigned his position with Respon-dent in July 1967.Although it is clear that Respondent's attitudetoward Cochran changed, after the Union lost the`On one occasion Cochran was assigned to drill a hole through a cementwallThis is a normal maintenancejob falling within his province, butRespondent's tools were not the types to complete the job with dispatchCochran complained to Miller about this fact, and Miller answered that he553representation election, from what it had beenwhile the matter was pending, I cannot find thatRespondent discriminated against him in work as-signments.Work assignments were dictated by con-siderationsother than the Union; namely, thedischarge of Hanson, the employment of Dixon,and Cochran's inability to adequately repair thewick cutting machine.' However, both supervisionand Cochran were a bit "edgy" while the represen-tationmatter was pending. Respondent's writtenreprimands to Cochran with warnings of immediatedischarge, the day and a half layoff of Cochran, theefforts to get Cochran to quit his employment, thestatement to Diane Jones that Cochran was goingto be fired for incompetence, stand in contrast tothe wage increase and pleasant statements regard-ingCochran after the election. Cochran hadreceivednowritten reprimands or threats ofdischarge prior to the period of union organizationnor after April 1967, and I find that by PresidentTurner's solicitation of Cochran to resign and byhis and Superintendent Miller's series of writtenreprimandsthreateningdischarge,andbyCochran's temporary layoff, Respondent harassedand discriminated against Cochran because of hisunion position and membership, and that by thisconduct Respondent violated Section 8(a)(3) and(1) of the Act,and that by that part of this conductthat occurred between March 2 and April 4, 1967,Respondent interfered with the results of therepresentation election.F.The Refusal toBargainOn March 3, 1967, Respondent refused to bar-gain collectively with the Union. On that date theUnion had authorization cards signed by a majorityof Respondent's employees in an appropriate bar-gaining unit-17 of 28 employees. The Union'srequest for recognition as bargaining agent for"your employees" was not ambiguous and clearlyreferred to Respondent's production and main-tenance and warehouse employees. However, onMarch 2, 1967, the Union filed a petition for anelection which was held on April 4, 1967, and lostby the Union. It should also be noted that theUnion, in fact, did not have authorization cardsfrom a majority of employees on the date of itsletter of February 22, 1967, requesting recognition;a majority was acquired on February 27, 1967.The issue here is whether or not this case fallswithin the principles enunciated by the Board inBernel Foam Products Co., Inc.,146 NLRB 1277;that is, whether or not Respondent engaged in un-fair labor practices and other conduct prior to theelectionwhich warrant setting the election asidewould be down to check on the job pretty soon He did not arrive until 4 30p m when the job was completed On the next occasion for a job of this na-ture an electric hammer was rented I do not find any harassment or dis-crimination against Cochran in connection with these assignments 554DECISIONSOF NATIONAL LABOR RELATIONS BOARDand which manifest the absence of a good-faithdoubt of the Union's majority status.Although by its letter of February 22, 1967, theUnion offered to produce the authorization cardsfor checking, Respondent did not make any replyto this claim. Respondent did, however, consent toan election. But, during the interim before the elec-tion,Plant Superintendent Miller threatened em-ployees that the plant would close, promised thembenefits that he would gain for them if there wereno union,told them in words to the effect thatunion representationwould be futile, and Millerand President Turner harassed and threatenedElden Cochran, the union steward, with solicita-tionsto quit and threats of discharge. I find that thisconduct was intended to interfere with, restrain,and coerce employees in the selection of a bargain-ing representative and to dissipate the Union'smajority status and to evade the obligation to bar-gain with the Union. I find that Respondent hasrefusedto bargainin good faith with the Union andthereby violated Section 8(a)(5) of the Act.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in sectionIll,above, occurring in connection with Respon-dent's business operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.Upon the basis of the foregoing findings of factand upon the entire record in this case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2 The Union is a labor organization within themeaning of Section2(5) of the Act.3.All production,maintenance,and warehouseemployees of Respondent at its San Rafael plant,excluding office clerical employees, confidentialemployees,professional employees,guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all timessinceFebruary 27, 1967, theUnion hasbeen designatedby a majority ofRespondent's employees in the above-described ap-propriateunitastheirexclusivebargainingrepresentative.5.By threatening employees that Respondentwould close its plant if they selected the Union torepresent them, by promising them additionalbenefits if the Union did not win the representationelection, by telling employees that it would be futilefor them to select the Union to represent them, bygiving employees the impression of surveillance oftheirunion activities, and by interrogating em^Eloyees about their union activities, Respondentas engaged in unfair labor practices in violation ofSection 8(a)(1) of the Act.6.By harassing Elden Cochran with solicitationsto quit his employment with Respondent and withwritten reprimands containing threats of dischargeand with a temporary layoff because of his unionpositionsand activities,Respondenthasdis-criminated against him in violation of Section8(a)(3) and (1) of the Act.7.By refusing to bargain collectively with theUnion as the exclusive bargaining representative ofthe employees in the above-described appropriateunit,Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(5) and(1) of the Act.8.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.9.By the conduct of Respondent describedabove in paragraphs 5 and 6, except for the inter-rogation of employees and some coercive state-ments to Clair which occurred prior to March 2,1967, and except for statements giving the impres-sionof surveillancewhich occurred after therepresentation election, and except for those acts ofharassment of Cochran occurring before March 2and after April 4, 1967, Respondent has improperlyaffected the results of the representation electionconducted on April 4, 1967.10.Respondent did not threaten employees thatthose who were "disloyal" would be discharged asalleged in paragraph VI(e) of the complaint, anddid not engage in the unfair labor practices allegedin paragraphs VI(g), (h), (i), (j), (k), and (o), norin the second part of paragraph VI(n) pertaining toinstructions to an employee not to associate withknown union adherents. Respondent did not dis-criminate against Elden Cochran by assigning himtomore onerous, menial, and demeaning worktasks or by ostracising him from the group of otheremployees.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action which I find necessary to remedyand to remove the effects of the unfair labor prac-tices, and to effectuate the policies of the Act.Itwill be recommended that Respondent makeElden Cochran whole for loss of earnings suffered"BernelFoam Products Co,146 NLRB 1277,Irving Air Chute Co vN L.R B.350 F 2d 176,Aaron BrothersCo,158 NLRB 1077 COLONIAL WAX PRODUCTSDIVISION555by reason of the day and a half layoff of him, bypayment to him of a sum of money equal to thatwhich he normally would have earned absent saiddiscrimination,less any net earnings during saidperiod. Backpay shall bear interest at 6 percent perannumas described inIsis Plumbing & Heating Co.,138 NLRB 716.Having found that Respondent has engaged inconduct which improperly affected the results ofthe election conducted on April 4, 1967, I shallrecommend that the election be set aside.Upon the basis of the foregoing findings of factand conclusionsof law, and the entire record andpursuant to Section 10(c) of the Act, I hereby issuethe following:RECOMMENDED ORDERColonialWax ProductsDivision of VictryliteCandle Company,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Threatening employees that Respondentwould close its plant if they selected the Union torepresent them.(b) Promising employees additional benefits ifthe Union did not win the representation election.(c) Telling employees that it would be futile forthem to select the Union to represent them.(d)Giving employees the impression of surveil-lance of their union activities.(e) Interrogating employees about their unionactivities.(f)Discouragingmembership in Industrial,Technical & Professional Employees Division ofNational Maritime Union,AFL-CIO,by harassingemployees with solicitations to quit employmentwith Respondent,with written reprimands contain-ing threats of discharge or with temporarylayoffsor by any other manner discriminating against em-ployees in regard to hire or tenure of employmentor any terms or conditions of employment.(g)Refusing to bargain in good faith with theabove-named Union as the exclusive bargainingrepresentative of its employees in the followingdescribed appropriate unit:All production,maintenance,and warehouseemployees of Respondent at its San Rafaelplant,excluding office clerical employees, con-fidentialemployees,professional employees,guards and supervisors as definedin the Act.(h) In any like or related manner interferingwith, restraining,or coercing its employees in theexercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights may be af-fected by an agreement requiring membership in alabor organization as a condition of employmentwhere authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Upon request,bargain collectively with theUnion as the exclusive bargaining representative ofits employees in the aforesaid bargaining unit withrespect to rates of pay, wages, hours of employ-ment,and other terms and conditions of employ-ment,and, if an understanding is reached, embodysuch understanding in a written and signed agree-ment.(b)Post at its plant in San Rafael, California, cop-ies of the attached notice marked "Appendix."7Copies ofsaidnotice, on forms provided by the Re-gionalDirector for Region 20, after being dulysigned by Respondent's authorizedrepresentative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuousplaces, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said noticesare not al-tered, defaced, or covered by any othermaterial.(c)Make Elden Cochran whole for any loss ofearningssuffered by reason of his layoff in themanner set forth in the section entitled "TheRemedy."(d) Notify the Regional Director for Region 20,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'IT IS FURTHER RECOMMENDED that the electionwhich was conductedin a unitof Respondent's em-ployees on April 4, 1967, be set aside.IT IS ALSO RECOMMENDED that that portion ofparagraph VI(e) of the complaint pertaining todischarge of disloyal employees, and that portion ofparagraph VI(n) pertaining to instructions to anemployee not to associate with known union ad-herents, and that portion of paragraph VII(a) per-taining to assignment of Cochran to more onerous,menial,and demeaning work tasks and to ostracismof Cochran, and that paragraphs VI(g), (h), (i), (j),(k), and (o) be dismissed.' In the event that this RecommendedOrder is adopted by theBoard, thewords "aDecisionand Order"shall be substitutedfor the words "theRecommended Order of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrderis enforcedby a decreeof a United StatesCourt of Appeals, the words "a Decree ofthe UnitedStates Court of Ap-peals Enforcingan Order"shall be substitutedfor the words "a Decisionand Order "8 In the event that this RecommendedOrderis adopted by the Board,this provisionshall be modified to read "Notifythe Regional Director forRegion 20,in writing,within10 days from the date of this Order,what stepsRespondent has taken to comply herewith."" Section 102 69(h) of theBoard's Rules and Regulations,as amendedAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that: 556DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTthreaten employees with clos-ing of our San Rafael plant if they select the In-dustrial,Technical & Professional EmployeesDivisionofNationalMaritimeUnion,AFL-CIO,to represent them.WE WILL NOTpromise employees additionalbenefits if the said Union does not win arepresentation election.WE WILLNOT tell employees that it would befutilefor them to select said Union torepresent them.WE WILL NOTgive employees the impressionof surveillance of their union activities.WE WILLNOT interrogate employees abouttheir union activities.WE WILLNOT discourage membership in saidUnion by harassing employees with solicita-tions to quit their jobs or with written repri-mands containing threats of discharge,or withtemporary layoffs, or in any other manner dis-criminate against employees in regard to hireor tenure of employment or any terms or con-ditions of employment.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce employees inthe exercise of rights guaranteed in Section 7 ofthe Act,except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment where authorized in Sec-tion 8(a)(3) of the Act.WE WILL,upon request,bargain collectivelywith the said Union as the exclusive bargainingrepresentative of our employees in the follow-ing described appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a written and signedagreement. The appropriate unit is:Allproduction,maintenanceandwarehouse employees at our San Rafaelplant, excluding office clerical employees,confidential employees, professional em-ployees, guards and supervisors as definedin the National Labor Relations Act.WE WILL make Elden Cochran whole for anyloss of earnings suffered by him by reason ofthe day and a half layoff of him, with interestthereon at 6 percent per annumAll of our employees are free to become orremain, or refrain from becoming or remaining,members of the above-named Union or any otherlabor organization.DatedByCOLONIAL WAXPRODUCTS DIVISIONOF VICTRYLITECANDLE COMPANY(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 13050 Federal Building , 450 Golden GateAvenue, Box 36047, San Francisco, California94102, Telephone 556-0335